Exhibit 10.35

 

 

March 25, 2002

 

(Sent via Fax (714-573-3494)

 

Larry Batina

Chief Financial Officer and Chief Operating Officer

Naturade, Inc.

14370 Myford Rd.

Irvine, CA 92606

 

Re: Waiver

 

Dear Larry,

 

Agreement: The Credit and Security Agreement signed and dated January 27, 2000
and amended.

 

Wells Fargo Business Credit, Inc. has decided to waive our default rights
through December 31, 2001 under the Agreement with respect to the breach of
Section 6.12 and 6.13, Minimum Book Net Worth Plus Subordinated Convertible Debt
and Minimum Net Income.

 

For waiving the above covenants Wells Fargo Business Credit, Inc. will charge
Naturade $1,000.

 

Please note, that the above waiver applies only to the specific instance
described above. It is not a waiver of any subsequent breach of the same
provision of the Agreement, nor is it a waiver of any breach of any other
provision of the Agreement.

 

Except as expressly stated in this letter, we reserve all of the rights, powers
and remedies available to us under the Agreement and any other contracts or
instruments signed by you, including the right to cease making advances to you
and the right to accelerate any of your indebtedness, if any subsequent breach
of the same provision or any other provision of the Agreement should occur.

 

Sincerely,

 

/s/ Tom Makowski

 

 

Tom Makowski

Portfolio Manager

Wells Fargo Business Credit, Inc.

 

--------------------------------------------------------------------------------